COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00610-CR


The State of Texas                          §   From County Court at Law No. 2

                                            §   of Wichita County (07-8755-M12-
                                                56661-F)
                                            §
v.
                                            §   February 27, 2014

                                            §   Opinion by Justice Walker

Jonathan Michael Munsey                     §   (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court for further

proceedings consistent with this opinion.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Sue Walker ___________________
                                        Justice Sue Walker